DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 4, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 5,333,529 issued to Brockman (Brockman).
Regarding claim 1, Brockman discloses a sound suppressor for a sound produced by a generator of rapidly expanding gaseous fluid comprising: a sound suppressor body having an inner longitudinal through bore with an inlet and outlet (12, See Figures, clearly illustrated), said inlet receiving rapidly expanding gaseous fluid 
Regarding claim 2, Brockman further discloses wherein there are at least 40 ports (See Figures, clearly illustrated, shows 42).
Regarding claim 4, Brockman further discloses wherein said suppressor includes a bearing to allow said body to rotate along an axis of said through bore with respect to said gas generator (See Figures, clearly illustrated).
Regarding claim 13, Brockman further discloses wherein said sound suppressor tends to urge toward said longitudinal bore exit upon entry of the rapidly expanding gas (See Figures, clearly illustrated and understood).
Regarding claim 14, Brockman further discloses wherein subsequently axially spaced ports have intersections with said longitudinal bore radially offset with one another (See Figures, clearly illustrated).
Regarding claim 16, Brockman further discloses wherein said ports generate a sound component above 30 KHZ (Understood).
Regarding claim 19, Brockman further discloses a firearm having a barrel for firing a projectile thus generating rapidly expanding gaseous fluid, said barrel having connected thereto a sound suppressor of claim 1 (See Abstract).
Claim(s) 1, 3, 5, 7, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 5,357,842 issued to Reynolds (Reynolds).
Regarding claim 1, Reynolds discloses a sound suppressor for a sound produced by a generator of rapidly expanding gaseous fluid comprising: a sound suppressor body having an inner longitudinal through bore with an inlet and outlet (30, See Figures, clearly illustrated), said inlet receiving rapidly expanding gaseous fluid from said generator, said sound suppressor body having an outer body radially spaced from said longitudinal bore (53), said body having a plurality of individualized control volume ports fluidly connecting said through bore with said outer surface of said body (See Figures, clearly illustrated).
Regarding claim 3, Reynolds further discloses wherein said ports have a transverse diameter increasing along a length of said ports from said through bore to said body outer surface (See Figures, clearly illustrated).
Regarding claim 5, Reynolds further discloses wherein said ports have a first major portion inclined radially outward and towards one of said longitudinal board inlets or outlets (See Figures, clearly illustrated).
Regarding claim 7, Reynolds further discloses wherein said ports have a first minor portion incline radially outward towards said other one of said longitudinal bore inlet or outlet connecting said port first major portion with said longitudinal bore (See Figures, clearly illustrated).
Regarding claim 9, Reynolds further discloses wherein ports exit at an obtuse angle with said z axis toward said though bore inlet (See Figures, clearly illustrated).
Regarding claim 10, Reynolds further discloses wherein said ports have an exit with said body acute angled with respect to a y axis (See Figures, clearly illustrated).
Regarding claim 12, Reynolds further discloses wherein a ratio of said radial inner diameter to said outer diameter is between 1:1.5 to 1:2.3 (See Figures, clearly illustrated).
Regarding claim 15, Reynolds further discloses wherein said ports have intersections with said longitudinal bore at an acute angle of 20-24 degrees from said z axis (See Figures, clearly illustrated).
Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 1,901,138 issued to Barnes (Barnes).
Regarding claim 1, Barnes discloses a sound suppressor for a sound produced by a generator of rapidly expanding gaseous fluid comprising: a sound suppressor body having an inner longitudinal through bore with an inlet and outlet (See Figures, clearly illustrated), said inlet receiving rapidly expanding gaseous fluid from said generator, said sound suppressor body having an outer body radially spaced from said longitudinal bore (See Figures, clearly illustrated), said body having a plurality of individualized control volume ports fluidly connecting said through bore with said outer surface of said body (See Figures, clearly illustrated).
Regarding claim 5, Barnes further discloses wherein said ports have a first major portion inclined radially outward and towards one of said longitudinal board inlets or outlets (See Figures, clearly illustrated).
Regarding claim 6, Barnes further discloses wherein said ports have a second major portion incline radially outward towards said other one of said longitudinal bore inlet or outlet (See Figures, clearly illustrated).
Regarding claim 7, Barnes further discloses wherein said ports have a first minor portion incline radially outward towards said other one of said longitudinal bore inlet or outlet connecting said port first major portion with said longitudinal bore (See Figures, clearly illustrated).
Regarding claim 8, Barnes further discloses wherein ports said first minor portion is inclined toward said longitudinal bore outlet and said ports have a second major portion incline radially outward towards said longitudinal bore outlet (See Figures, clearly illustrated).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, taken alone or in combination, fail to disclose the collective limitations of the aforementioned claims, especially a bracket extending through said through bore, mounting the suppressor body on bearings opposite axial sides of the body, the bracket being adapted for connection with the sound generator as found in claim 11, or that the suppressor body is urged to rotate upon firing of the firearm.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641